Citation Nr: 1236369	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected chronic low back pain syndrome, a left knee disability, and/or sciatica and left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service between April 1997 and May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a decision issued in February 2011, the Board determined that service connection was in effect for a left knee disability, and instructed the RO to assign a rating for such disability.  This has not yet been accomplished and the RO is again instructed to assign an initial rating for the Veteran's left knee disability.

In May 2012, the Board requested an opinion from a medical specialist at the Veterans Health Administration (VHA).  The requested opinion was received in August 2012.  That same month, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a left hip disability, either as a direct result of his active service; or as secondary to his service-connected chronic low back pain syndrome, left knee disability, and/or his sciatica and left lower radiculopathy.  Unfortunately, this appeal must be remanded for additional development, even though such action will, regrettably, further delay a decision.

As noted, the Board requested a VHA medical opinion regarding the etiology of the Veteran's hip disability in May 2012.  In a response received in August 2012, a medical specialist opined, in pertinent part, that he was unable to find any evidence of disease affecting the low back.  He also noted that the diagnoses of ischial bursitis and left patellofemoral dysfunction are not based on objective medical evidence.  However, he stated that a history and physical examination may identify findings in these regions.  He further indicated that he was otherwise unable to provide a non-speculative opinion regarding the etiology of the Veteran's hip disability.  Thus, it is apparent to the Board that a history and physical examination are necessary in order for a medical professional to adequately address the question of etiology in this case.  As such, pursuant to VA's duty to assist, the Veteran must be afforded appropriate examination with respect to his left hip disability.  See Daves v. Nicholson, 21 Vet. App. 46(2007); see also Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).   

On remand, the RO should also contact the Veteran and ask that he identify any additional, pertinent non-VA treatment records that are outstanding.  The Board observes that the most recent VA treatment records are current as of February 2012, and more recent records are not available for the Board's review via Virtual VA.  Thus, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since February 2012.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the onset, chronicity, and symptoms of his left hip disability; to include its relation to service and/or his service-connected back, left knee, and left lower extremity radiculopathy disabilities.

3.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left hip disability.  The claims folder must be provided for the examiner's review in conjunction with the examination and that review should be indicated in the examination report.  The examiner is requested to review all pertinent records in the claims file.  

Based upon a review of the record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a left hip disability (to specifically include ischial bursitis) that had its clinical onset during active service or is related to any in-service disease, event, or injury?  

Is it at least as likely as not that the Veteran has a left hip disability, to specifically include ischial bursitis, that was either (a) caused by, or (b) aggravated by (i.e. permanently worsened) his service-connected chronic low back pain syndrome, or his left knee disability, and/or his service-connected sciatica and left lower extremity radiculopathy?

In providing the requested opinions, please specifically address the Veteran's in-service complaints of hip pain.  Also, please acknowledge and discuss the Veteran's competent and credible report of left hip symptoms since service. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


